DETAILED ACTION
Drawings
The drawings are objected to because:
 (1) where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See MPEP §1.84(u): Numbering of views; and 
(2) accordingly, the specification should be amended to reflect changes made to the single figure. For example, “FIG. 1” should be replace with --Figure-- or --The Figure-- throughout the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2016/0248121).
Regarding claims 1, 6, and 7
a negative electrode 130;
a positive electrode 120 with positive active material (para 0222); and
a nonaqueous electrolyte (para 0200).
The nonaqueous electrolyte includes a nonaqueous solvent (para 0202), a lithium salt (para 0211), a silyl group-containing compound (abstract, para 0012), and further comprising at least one of lithium difluorophosphate (para 0022). The silyl group-containing compound (first additive) may be a sulfuric acid silyl ester such as bis(trimethylsilyl) sulfate and bis(triethylsilyl) sulfate reading on chemical formula 1 (para 0102). The lithium difluorophosphate (second additive) reads on chemical formula 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a silyl group-containing compound including bis(trimethylsilyl) sulfate and bis(triethylsilyl) sulfate from the list of examples for silyl group-containing compounds.
Regarding claims 2 and 3, Uematsu teaches the silyl group-containing compound used in an amount of 0.01% by mass to 10% by mass relative the electrolyte solution (para 0019), which overlaps Applicant’s claimed range 0.05-10 wt.% and 0.2-3 wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 4 and 5, Uematsu teaches lithium difluorophosphate used in an amount of 0.001% by mass to 3% by mass relative the electrolyte solution (para 0218), which overlaps Applicant’s claimed range of 0.05-15 wt.% and 0.2-5 wt.%. See MPEP 2144.05.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2016/0248121) in view of Ahn et al. (Journal of Alloys and Compounds 609 (2014) 143–149).
Regarding claim 8, Uematsu teaches positive active material including LixMO2 (para 0222), where M represents one or more transition metals.
Uematsu does not expressly teach chemical formula 7.
Ahn, directed to cathode active material for lithium ion batteries, teaches LiNi0.6Mn0.2Co0.2O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a positive active material with the above formulation which has a high capacity and reduced amounts of cobalt and improved thermal stability (Introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723